DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5,7-16 and 18-21 are pending and examined below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 1, replace lines 19-21 with:

“wherein the travel distance is continuously between a first threshold value and a second threshold value greater than the first threshold value.”  

In claim 9, replace lines 20-22 with:

“wherein the travel distance is continuously between a first threshold value and a second threshold value greater than the first threshold value.”

In claim 15, replace lines 16-20 with:

“derating the fluid output of the valve a non-zero amount when the mechanical arm is within an upper portion of the reduced travel distance, wherein the travel distance is continuously reduced between a first load threshold value and a second load threshold value greater than the first threshold value.”  

Authorization for this examiner’s amendment was given in an interview with Kyle Hepner on 7/25/22.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Mitchell et al. (US 2018/0087242), Magaki et al. (US 2013/0345939), Lamela et al. (US 6,766,236), and Numazaki et al. (US 2012/0330515).

Mitchell discloses a system of controlling hydraulic stability based on articulation angle but While Mitchell does disclose derating the movement of the articulation actuator (¶40 - decreasing the articulation rate), but does not disclose there being a gap between the operational window and the movement limit or a derating a variable amount that increases towards to articulation limit.
Magaki discloses a shovel controlling system controlling below alpha.sub.TH and the discharge rate derates at an higher amount, given the meaning of derate is to reduce the power rating, the curve between Q1 and Q2 shows the discharge rate of the main pump supplying the hydraulic oil to the control valve decrease at an increasing amount as it approaches the articulation movement limit or alpha.sub.END. It does not explicitly disclose two limiting values at two different thresholds.
Lamela discloses a skid steer drive control system including variable displacement hydraulic pumps in a special manner that derates, reduces or attenuates the drive signal under certain circumstances when the load is too great, the load is too high in the air and the vehicle is traveling too fast TABLE 1 is a display of the circumstances under which the electronic controller derates or reduces its response when the vehicle is traveling too fast, the load on the bucket is too great or the bucket is too high including combinations thereof.
Numazaki discloses a system for controlling an excavation vehicle including controlling characteristics based on movement limits including decreasing the control amount continuously after a predetermined limit approaching a maximum, but it does not however disclose decreasing the control amount at an increasing rate.  
It would not have been obvious to one of ordinary skill in the art before the filing date to have either alone or in combination provided a deration amount continuously increasing between a second operational window and the movement limit.

Therefor claims 1, 9, and 15 are allowed. Dependent claims 2-5,7-8, 10-14, 16 and 18-21 are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665